McDONALD, Judge,
concurring in result only.
Had the order disbarring Hipsh not contained the phrase “without leave to reapply for admission,” I would completely agree with the majority opinion. Because it did contain that provision, I believe that before Hipsh is entitled to any relief from our final judgment disbarring him without leave to reapply for admission, he must demonstrate some constitutional infirmity in that prior final decision. He has not done so and is not entitled to seek readmission.